Case 1:21-cv-00603-GBD Document 23 Filed 06/15/21 Page 1of1

 

 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee ee ee ew eee ee ee eee ee ee eee xX . roe suf panne esr iow eins
STACEY MERCER, HUNT ¢ 00

Plaintiff,

ORDER
-against-
. 21 Civ. 603 (GBD)

764 DOVER LEIPSIC LLC, :

Defendant. :
—- eee ee we we wt we eee ew OB ew ee He ew ee xX

GEORGE B. DANIELS, United States District Judge:
The initial conference is adjourned from June 16, 2021 until August 18, 2021 at 9:30 a.m.
All other conferences are adjourned sine die.

The Clerk of Court is directed to close the letter motion at ECF No. 22.

Dated: New York, New York
June \5, 2021 SO ORDERED.

Dipiop b Dorw.

O B. DANIELS
ited States District Judge

 
